Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                              CASE NO:

  ZACHARY KOLLEGGER, on
  behalf of himself and all others
  similarly situated,

         Plaintiff,

         v.

  626 AWI LLC, a Florida
  limited liability company,
  MICHAEL FISCHER, individually,
  and PHILLIP REVIEN, individually,

         Defendants.

                                        /

    COLLECTIVE ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, ZACHARY KOLLEGGER (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

  following Collective Action Complaint for Damages and Demand for Jury Trial against

  Defendants, 626 AWI LLC (“AWI”), MICHAEL FISCHER (“FISCHER”), individually, and

  PHILLIP REVIEN (“REVIEN”), individually (hereinafter collectively referred to as

  “Defendants”), on behalf of himself and all others similarly situated, and alleges as follows:

                                            INTRODUCTION

     1. This collective action arises under the Fair Labor Standards Act (“FLSA”) pursuant to 29

         U.S.C. §§ 201–216, to recover all overtime wages that Defendants refused to pay Plaintiff

         and similarly situated individuals during the past three (3) years.
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 2 of 12



                                             PARTIES

     2. During all times material hereto, Plaintiff was a resident of the State of New York, over

        the age of 18 years, and otherwise sui juris.

     3. During all times material hereto, Defendant, AWI, was a Florida limited liability company

        located and transacting business within Delray Beach, Florida, within the jurisdiction of

        this Honorable Court. AWI is headquartered and operates its principal location at 1395

        NW 17th Avenue, Suite 113-114, Delray Beach, Florida 33445.

     4. Defendant, AWI, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

        times pertinent to the allegations herein.

     5. Upon information and belief, during all times material hereto, Defendant, FISCHER, was

        a resident of the Southern District of Florida.

     6. During all times material hereto, Defendant, FISCHER was managing member and owner

        of AWI within Delray Beach, Florida.

     7. During all times material hereto, Defendant, FISCHER, was over the age of 18 years, an

        officer and/or director of the corporate Defendant, and was vested with the ultimate control

        and decision-making authority over the hiring, firing, day-to-day operations, and pay

        practices for Defendant, AWI, during the relevant time period.

     8. Upon information and belief, during all times material hereto, Defendant, REVIEN, was a

        resident of the Southern District of Florida.

     9. During all times material hereto, Defendant, REVIEN was managing member and owner

        of AWI within Delray Beach, Florida.

     10. During all times material hereto, Defendant, REVIEN, was over the age of 18 years, an

        officer and/or director of the corporate Defendant, and was vested with the ultimate control


                                                     2
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 3 of 12



        and decision-making authority over the hiring, firing, day-to-day operations, and pay

        practices for Defendant, AWI, during the relevant time period.

     11. During all times material hereto, Defendant, FISCHER, was Plaintiff’s employer, as

        defined by 29 U.S.C. § 203(d).

     12. During all times material hereto, Defendant, REVIEN, was Plaintiff’s employer, as defined

        by 29 U.S.C. § 203(d).

                                 JURISDICTION AND VENUE

     13. All acts and omissions giving rise to this dispute took place within Palm Beach County,

        Florida, which falls within the jurisdiction of this Honorable Court.

     14. Defendant, AWI, is headquartered and regularly transacts business in Palm Beach County,

        Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

        to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

     15. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

        and 28 U.S.C. § 1391(b).

                                   GENERAL ALLEGATIONS

     16. Defendant, AWI, provides maintenance on medical technology equipment in hospitals and

        other medical facilities in Florida, New York, New Jersey, Connecticut, Pennsylvania,

        Ohio and other locations throughout the United States.

     17. On information and belief, AWI is headquartered out of Delray Beach, Florida, and has

        been operating in the State of Florida since 2017.

     18. On further information and belief, Defendant, AWI employs more than one hundred (100)

        individuals throughout the United States.




                                                  3
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 4 of 12



                                       FLSA COVERAGE

     19. Defendant, AWI, is covered under the FLSA through enterprise coverage, as AWI was

        engaged in interstate commerce during Plaintiff’s employment period. More specifically,

        AWI’s business and Plaintiff’s work for AWI affected interstate commerce because the

        goods and materials Plaintiff and other employees used and/or handled on a constant and/or

        continuous basis moved through interstate commerce prior to or subsequent to Plaintiff’s

        use of the same. Accordingly, Defendant, AWI, was engaged in interstate commerce

        pursuant to 29 U.S.C. § 203(s)(1)(B).

     20. During his employment with Defendants, Plaintiff and multiple other employees handled

        and worked with various good and/or materials that moved through interstate commerce,

        including, but not limited to: cell phones, imaging equipment, computers, computer

        keyboards, pens, pencils, paper, cables, screwdrivers, and other tools, etc.

     21. Defendant, AWI, regularly employed two (2) or more employees for the relevant time

        period, and these employees handled goods or materials similar to those goods and

        materials handled by Plaintiff, thus making Defendant, AWI an enterprise covered by the

        FLSA.

     22. Upon information and belief, Defendant, AWI, grossed or did business in excess of

        $500,000.00 during the years of 2017, 2018, 2019 and is expected to gross in excess of

        $500,000.00 in 2020.

     23. During all material times hereto, Plaintiff was a non-exempt employee of Defendants,

        AWI, FISCHER, and REVIEN within the meaning of the FLSA.

     24. During all material times hereto, Plaintiff was required to use the instrumentalities of

        commerce on a regular and recurrent basis such that he is individually covered under the


                                                 4
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 5 of 12



        FLSA. More specifically, Defendants regularly instructed and required Plaintiff to use the

        interstate highways to transport himself to different locations in different states throughout

        the workweek.

                              PLAINTIFF’S WORK FOR DEFENDANTS

     25. Plaintiff began working for Defendants in August 2019 and continued to do so until about

        August 20, 2020.

     26. During all times periods pertinent to this Complaint, Plaintiff performed non-exempt work

        for Defendants as a Field Service Imaging Engineer.

     27. During all times material hereto, Defendants misclassified Plaintiff and a class of at least

        sixty (60) Field Service Imaging Engineers as exempt employees under the FLSA and paid

        them a flat salary regardless of the number of hours worked in each workweek.

     28. Plaintiff and similarly situated Field Service Imaging Engineers worked an average of sixty

        (60) hours per week during their employment with Defendants and their regular duties

        consisted of field service installations and repair of medical imaging equipment.

                            INDIVIDUAL EMPLOYER LIABILITY

     29. During pertinent times to Plaintiff’s employment, Defendant, FISCHER, was the President

        of AWI and oversaw the day-to-day operations of the company and instructed Plaintiff and

        other employees on their duties and responsibilities. Defendant, FISCHER, also controlled

        the payroll practices and policies of the company and directed when and where certain

        diagnostic equipment is serviced and installed by Plaintiff and other Field Service Imaging

        Engineers.

     30. During pertinent times to Plaintiff’s employment, Defendant, REVIEN, was CEO of AWI

        and also oversaw the day-to-day operations of the company and instructed Plaintiff and


                                                  5
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 6 of 12



        other employees on their duties and responsibilities. Defendant, REVIEN, also controlled

        the payroll practices and policies of the company and directed when and where certain

        diagnostic equipment is serviced and installed by Plaintiff and other Field Service Imaging

        Engineers.

     31. Defendants, FISCHER and REVIEN, hold themselves out to the public as the founders of

        AWI and exercise full control over the operations of AWI.

     32. During all times material hereto, Defendants were expressly aware of the work performed

        by Plaintiff and the class of similarly situated Field Service Imaging Engineers, but

        nevertheless required Plaintiff and these other individuals to continue working without

        receiving proper overtime compensation.

     33. Defendants refused to pay Plaintiff proper compensation for overtime compensation at the

        federally mandated rate of time and one half for work exceeding forty (40) hours per week.

                          COLLECTIVE ACTION ALLEGATIONS

     34. Plaintiff brings this FLSA claim on behalf of himself and all similarly situated Field

        Service Imaging Engineers who work or have worked for AWI or who have performed

        such duties who elect to opt into the FLSA claims asserted in this action.

     35. During the past three (3) years, Defendants improperly classified, and continue to

        misclassify, these employees as exempt for the purpose of overtime compensation

        eligibility under the FLSA without reference to the types of duties those workers perform.

     36. Plaintiff and current and former Field Service Imaging Engineers customarily and regularly

        performed non-exempt physical or manual work. That is, the primary duties of Plaintiff

        and similarly situated Field Service Imaging Engineers consist of installing, maintaining




                                                 6
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 7 of 12



        and troubleshooting medical and radiological imaging and diagnostic equipment used by

        medical facilities in different parts of the United States.

     37. Plaintiff and current and former Field Service Imaging Engineers rarely, if ever, exercise

        true discretionary powers in connection with matters of significance.

     38. Plaintiff and current and former Field Service Imaging Engineers were not and are not

        relatively free from supervision in connection with matters of significance.

     39. Plaintiff and current and former Field Service Imaging Engineers are not required to have

        any advanced training or prolonged course of specialized intellectual instruction as a

        condition to gaining employment with Defendants.

     40. Plaintiff and current and former Field Service Imaging Engineers were not required to

        obtain a particular academic degree before becoming employed by Defendants.

     41. Defendants are liable under the FLSA for failing to properly compensate Plaintiff and

        similarly situated employees.      Defendants’ failure to pay overtime compensation to

        similarly situated Field Service Imaging Engineers results from AWI’s standard policy and

        business practices, the putative class members are readily identifiable, and all Field Service

        Imaging Engineers performed similar duties, responsibilities and activities, all of whom

        were and are harmed by Defendants’ unlawful decision refusing and failing to pay overtime

        compensation in violation of the FLSA. Notice should be sent to FLSA putative Class

        Members pursuant to 29 U.S.C. 216(b).

     42. The proposed class is defined as follows:

                All persons currently or formerly employed as a Field Service
                Imaging Engineer performing installation, maintenance and/or
                repair of certain medical diagnostic equipment used or operated
                by Defendant, 626 AWI LLC, in the United States who worked
                in excess of forty (40) hours during one or more workweeks
                without receiving overtime compensation within three (3) years

                                                   7
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 8 of 12



                of the date this action was commenced who did not accept a
                Department of Labor settlement.

     43. Defendants have engaged in a widespread pattern and practice of violating the FLSA as set

        forth herein and have effectuated and enforced this widespread pattern in several states all

        from their headquarters in Delray Beach, Florida.

     44. Plaintiff has consented in writing to be a party to the action, pursuant to 29 U.S.C. 216(b).

                        DEPARTMENT OF LABOR INVESTIGATION

     45. On information and belief, in the summer of 2020, while Plaintiff was still employed with

        the Defendants, the United States Department of Labor (“DOL”) conducted an

        investigation and audit into the unlawful pay practices at issue in this lawsuit.

     46. Following the conclusion of this investigation, Defendants offered settlement payments

        supervised by the DOL to several company employees including the Plaintiff.

     47. When Plaintiff received this proposed settlement offer, he contacted Defendants and

        rejected the amount offered because it did not actually compensate him for the hours

        worked and demanded that he actually be paid the full amount of overtime wages he was

        owed under the FLSA.

     48. As a direct result of Plaintiff’s invocation of his rights under the FLSA, Defendant,

        REVIEN, acting on behalf of Defendant, 626 AWI LLC, terminated Plaintiff’s

        employment.

     49. On information and belief, several other Field Service Imaging Engineers rejected the

        offers extended by Defendants in August 2020 and are interested in fully recovering their

        hard-earned wages under federal law.




                                                  8
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 9 of 12



     50. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

        was required to retain the undersigned counsel and is therefore entitled to recover

        reasonable attorney’s fees and costs incurred in the prosecution of these claims.

        COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
             (Plaintiff and Similarly Situated Individuals Against All Defendants)

     51. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 50 as though set forth fully

        herein.

     52. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

        § 216(b) on behalf of himself and all other similarly situated Field Service Imaging

        Engineers in the United States.

     53. Plaintiff claims the time-and-one-half rate for each hour worked in excess of forty (40) per

        week for himself and all others similarly situated during the past three (3) years.

     54. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

        by the FLSA, as Defendants knew of the overtime requirements of the FLSA.

     55. Defendants recklessly failed to investigate whether Defendants’ payroll practices were in

        accordance with the FLSA during the relevant time period.

     56. Accordingly, the statute of limitations in this action should be three (3) years as opposed

        to two (2) years.

     57. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff and

        similarly situated Field Service Imaging Engineers to an additional amount of liquidated,

        or double, damages.

     58. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.



                                                   9
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 10 of 12



          WHEREFORE, Plaintiff, ZACHARY KOLLEGGER, respectfully requests that this

   Honorable Court enter judgment in his favor and against Defendants, 626 AWI LLC, MICHAEL

   FISCHER, and PHILLIP REVIEN, and award Plaintiff: (a) unliquidated damages to be paid by

   the Defendants jointly and severally; (b) liquidated damages to be paid by the Defendants jointly

   and severally; (c) reasonable attorney’s fees and costs to be paid by the Defendants jointly and

   severally; and any and all such further relief as may be deemed just and reasonable under the

   circumstances.

                             COUNT II – FLSA RETALIATION
           (Plaintiff, KOLLEGGER, Against Defendants REVIEN and 626 AWI LLC)

      59. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 50 as though set forth fully

          herein.

      60. On or about August 20, 2020, Plaintiff engaged in protected activity under the FLSA by

          demanding that Defendants fully compensate him overtime wages he was owed under

          federal law.

      61. Defendant, 626 AWI LLC, had express knowledge of Plaintiff’s protected activity, as

          Plaintiff verbally invoked his rights under the FLSA to Defendant, REVIEN – the CEO

          and owner of 626 AWI LLC.

      62. Immediately after Plaintiff invoked his rights under the FLSA, Defendant, REVIEN,

          terminated Plaintiff in direct response to Plaintiff claiming entitlement to wages owed

          under federal law.

      63. The temporal proximity of Plaintiff’s termination to Plaintiff’s invocation of his FLSA

          rights creates a presumption that Plaintiff’s protected activity was the direct cause of his

          termination.

      64. Any other justification given for Plaintiff’s termination is pre-textual.

                                                    10
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 11 of 12



      65. Defendant’s termination of Plaintiff constitutes unlawful retaliation that is prohibited under

          the FLSA.

      66. Since his termination, Plaintiff has mitigated his damages by attempting to find alternative

          work, but as of the date of this filing, has been unsuccessful.

      67. As a result of Plaintiff’s unlawful termination, Plaintiff has suffered damages including

          lost back wages, lost front wages, emotional distress, pain and suffering, loss of reputation,

          and other damages that will be proven at trial.

      68. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

          counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

          WHEREFORE, Plaintiff, ZACHARY KOLLEGGER, respectfully requests that this

   Honorable Court enter judgment in his favor and against Defendants, 626 AWI LLC, and PHILLIP

   REVIEN, and award Plaintiff: (a) back wages to be paid by Defendants jointly and severally; (b)

   front wages to be paid by Defendants jointly and severally; (c) damages arising from emotional

   distress, pain and suffering, and loss of reputation to be paid by Defendants jointly and severally;

   (d) immediate reinstatement or wages in lieu of reinstatement in the event that reinstatement is not

   feasible; reasonable attorney’s fees and costs to be paid by Defendants jointly and severally; and

   any and all such further relief as this Court may deem just and reasonable under the circumstances.

                                    DEMAND FOR JURY TRIAL

   Plaintiff, ZACHARY KOLLEGER, requests and demands a trial by jury on all appropriate claims.




                                                   11
Case 9:20-cv-81487-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 12 of 12



          Dated this 2nd day of September 2020.

                                                   Respectfully Submitted,

                                                   USA EMPLOYMENT LAWYERS-
                                                   JORDAN RICHARDS, PLLC
                                                   805 E. Broward Blvd. Suite 301
                                                   Fort Lauderdale, Florida 33301
                                                   Ph: (954) 871-0050
                                                   Counsel for Plaintiff

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372
                                                   JAKE BLUMSTEIN, ESQUIRE
                                                   Florida Bar No. 1017746
                                                   Jordan@jordanrichardspllc.com
                                                   Melissa@jordanrichardspllc.com
                                                   Jake@jordanrichardspllc.com

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on September

   2, 2020.

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372

                                       SERVICE LIST:




                                              12
